                                                                                       FILED
                                                                               2021 Jul-09 PM 04:15
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


                      UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA
                           WESTERN DIVISION

 DWAIN EVANS TURNER,                       )
                                           )
        Plaintiff,                         )
                                           )
 v.                                        )   Case No. 7:21-cv-00170-AKK-HNJ
                                           )
 STATE OF ALABAMA DOC,                     )
                                           )
        Defendant.                         )

                          MEMORANDUM OPINION
       On June 17, 2021, the Magistrate Judge entered a report and recommendation

that the plaintiff’s claims be dismissed without prejudice pursuant to 28 U.S.C. §

1915A(b) for failing to state a claim upon which relief may be granted. (Doc. 11).

The magistrate judge advised the plaintiff of his right to file specific written

objections within 14 days. (Doc. 11 at 16-17). That time limitations has expired

without the court receiving any objections to the report and recommendation from

the plaintiff.

       Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the Magistrate Judge’s report

is due to be ADOPTED and the recommendation is ACCEPTED. The court shall

DISMISS this action WITHOUT PREJUDICE pursuant to 28 U.S.C. § 1915A(b)

for failing to state a claim upon which relief may be granted.
A Final Judgment will be entered.

DONE the 9th day of July, 2021.


                              _________________________________
                                       ABDUL K. KALLON
                                UNITED STATES DISTRICT JUDGE




                                    2
